Name: 74/167/EEC: Second Commission Decision of 6 February 1974 relating to the application of Council Directive No 72/166/EEC on the approximation of the laws of the Member States relating to insurance against civil liability in respect of the use of motor vehicles and to the enforcement of the obligation to insure against such liability
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1974-03-30

 Avis juridique important|31974D016774/167/EEC: Second Commission Decision of 6 February 1974 relating to the application of Council Directive No 72/166/EEC on the approximation of the laws of the Member States relating to insurance against civil liability in respect of the use of motor vehicles and to the enforcement of the obligation to insure against such liability Official Journal L 087 , 30/03/1974 P. 0014 - 0021 Greek special edition: Chapter 06 Volume 1 P. 0178 Spanish special edition: Chapter 13 Volume 3 P. 0211 Portuguese special edition Chapter 13 Volume 3 P. 0211 ++++SECOND COMMISSION DECISION OF 6 FEBRUARY 1974 RELATING TO THE APPLICATION OF COUNCIL DIRECTIVE NO 72/166/EEC OF 24 APRIL 1972 ON THE APPROXIMATION OF THE LAWS OF THE MEMBER STATES RELATING TO INSURANCE AGAINST CIVIL LIABILITY IN RESPECT OF THE USE OF MOTOR VEHICLES AND TO THE ENFORCEMENT OF THE OBLIGATION TO INSURE AGAINST SUCH LIABILITY ( 74/167/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY ; HAVING REGARD TO ARTICLE 7 ( 3 ) OF THE COUNCIL DIRECTIVE ( 1 ) OF 24 APRIL 1972 ON THE APPROXIMATION OF THE LAWS OF THE MEMBER STATES RELATING TO INSURANCE AGAINST CIVIL LIABILITY IN RESPECT OF THE USE OF MOTOR VEHICLES AND TO THE ENFORCEMENT OF THE OBLIGATION TO INSURE AGAINST SUCH LIABILITY , AS AMENDED BY THE COUNCIL DIRECTIVE ( 2 ) OF 19 DECEMBER 1972 ; WHEREAS BY VIRTUE OF THE COUNCIL DIRECTIVE OF 24 APRIL 1972 THE MEMBER STATES MAY UNDER THE CONDITIONS SET OUT IN ARTICLE 7 ( 2 ) REMOVE CHECKS ON INSURANCE AGAINST CIVIL LIABILITY IN RESPECT OF VEHICLES ENTERING COMMUNITY TERRITORY WHEN SUCH VEHICLES ARE NORMALLY BASED IN A THIRD COUNTRY ; WHEREAS ON 12 DECEMBER 1973 THE NATIONAL INSURERS' BUREAUX OF THE MEMBER STATES CONCLUDED AN AGREEMENT WITH THE NATIONAL INSURERS' BUREAUX OF SWEDEN , FINLAND , NORWAY , AUSTRIA AND SWITZERLAND IN CONFORMITY WITH THE PRINCIPLES SET OUT IN ARTICLE 7 ( 2 ) OF THE DIRECTIVE BY WHICH THE NATIONAL INSURERS' BUREAUX OF THE MEMBER STATES GUARANTEE THE SETTLEMENT OF CLAIMS IN RESPECT OF ACCIDENTS OCCURING ON ITS TERRITORY CAUSED BY VEHICLES NORMALLY BASED IN THE TERRITORY OF ONE OF THESE THIRD COUNTRIES ; WHEREAS THE COMMISSION ASCERTAINED THIS IN CLOSE COLLABORATION WITH THE MEMBER STATES ; WHEREAS THIS AGREEMENT IS OF UNLIMITED DURATION WITH 12 MONTHS' NOTICE REQUIRED FOR REVOCATION ; WHEREAS THE MEMBER STATES HAVE ALSO EXPRESSED THEIR INTENTION TO AMEND THEIR LAWS SO AS TO CONFORM WITH THE PROVISIONS OF THE COUNCIL DIRECTIVE OF 24 APRIL 1972 AS FAR AS THE REMOVAL OF CHECKS OF INSURANCE AGAINST CIVIL LIABILITY WITH RESPECT TO VEHICLES NORMALLY BASED IN THE TERRITORY OF ONE OF THESE THIRD COUNTRIES IS CONCERNED ; WHEREAS , THEREFORE , ALL THE CONDITIONS FOR THE REMOVAL OF CHECKS ON INSURANCE AGAINST CIVIL LIABILITY AS BETWEEN MEMBER STATES AND THESE THIRD COUNTRIES ARE OR WILL SHORTLY BE FULFILLED , HAS ADOPTED THIS DECISION : ARTICLE 1 FROM 15 MAY 1974 EACH MEMBER STATE SHALL REFRAIN FROM MAKING CHECKS ON INSURANCE AGAINST CIVIL LIABILITY IN RESPECT OF VEHICLES WHICH ARE NORMALLY BASED IN THE TERRITORY OF SWEDEN , FINLAND , NORWAY , AUSTRIA AND SWITZERLAND AND WHICH ARE THE SUBJECT OF THE AGREEMENT OF NATIONAL INSURERS' BUREAUX OF 12 DECEMBER 1973 . ARTICLE 2 MEMBER STATES SHALL FORTHWITH INFORM THE COMMISSION OF MEASURES TAKEN TO APPLY THIS DECISION . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 6 FEBRUARY 1974 . FOR THE COMMISSION THE PRESIDENT FRANCOIS-XAVIER ORTOLI ( 1 ) OJ NO L 103 , 2 . 5 . 1972 , P . 1 . ( 2 ) OJ NO L 291 , 28 . 12 . 1972 , P . 162 . CORRECTION IN OJ NO L 75 , 23 . 3 . 1973 , P . 30 .